Citation Nr: 1733043	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left inguinal hernia disability.  

2.  Entitlement to service-connection for an acquired psychiatric condition to include depression, to include as secondary to the service-connected left inguinal hernia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.  

The Board notes that the January 2010 decision granted entitlement to nonservice-connected pension and service-connection for hernia while denying service-connection for an anxiety disorder and hypertension.  The Veteran filed a timely notice of disagreement with the assigned rating for his hernia and the denials of service-connection.  Due to what appears to be an error, the RO issued a Statement of the Case (SOC) in March 2011 which only addressed the rating for the service-connected hernia.  This March 2011 SOC omitted the denials of service-connection for depression and hypertension.  The Veteran filed a Form 9 to prefect his appeal from the March 2011 SOC.  As a result, the only issue certified to the Board is whether a compensable rating for the hernia is appropriate.  

In December 2016, the RO issued a second SOC which addressed the issues of service-connection depression and hypertension.  The Veteran did not file a substantive appeal within 60 days of the SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Additionally, reviewing the informal hearing presentation submitted by the Veteran's representative reveals that the Veteran has only argued that a compensable rating for the hernia disability should be awarded, consequently there is no indication that the Veteran was under the impression that the VA was treating the service connection issues as if they were properly on appeal before the VA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the board only has jurisdiction over issue of whether a compensable rating for the left hernia disability should be assigned.  

However, the Board notes that the issue of the Veteran's psychiatric condition, which the Veteran has asserted is secondary to his hernia disability, must be considered as the adjudication of this issue is inextricably intertwined with adjudication of Veteran's hernia disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).
The Board must be able to consider whether the Veteran's psychiatric conditions should be contemplated as part of his rating for the hernia disability, or whether they constitute a disability that can be considered on the basis of secondary service connection.  Accordingly, the issue of an acquired psychiatric condition is also appropriately before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claim for a compensable hernia rating must be remanded for a new examination as the previous examination is out of date.  When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In that regard, the Board notes that the Veteran's most recent hernia examination is from December 2009, and that this examination is too old for an adequate evaluation of the Veteran's hernia disability.  Accordingly, this case must be remanded so that a new VA examination may be obtained.  The Board acknowledges that the RO scheduled the Veteran for an updated examination and that the Veteran did not attend the examination.  However, the Board is unable to locate any evidence that the Veteran received proper notice of the examination, therefore the Veteran should be afforded another opportunity and the notice properly documented within the file.

Additionally, the Board is without updated VA medical records which could further shed light on the Veteran's present hernia disability.  The record indicates tha the Veteran switched to VA treatement around the time he field for service connection, however no records beyond 2010 appear in the file.  As it appears that the Board does not presently have a complete record of the Veteran's VA medical records, remand is necessary so the records may be obtained and associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With respect to the Veteran's psychiatric condition, the Board has already discussed how the issue is inextricably intertwined with adjudication of Veteran's hernia disability rating.  The Veteran and his spouse have submitted statements outlining how the Veteran's hernia condition has impact the Veteran's life, including his mood.  See May 2009 Correspondence from the Veteran and May 2009 Correspondence from the Veteran's spouse.  In ordering development for the psychiatric condition, the Board notes that it has the authority to order development and adjudication of the resolution of this claim will directly impact the adjudication of the increased rating claim that is within the Board's jurisdiction.  See 38 U.S.C.A. § 5103A (g) (Other assistance not precluded.  Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.)  As such, these issues are remanded for development and initial RO consideration.

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for mental health issues and hernia disability, and make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his mental health condition and hernia disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature, etiology, and severity of his mental health condition and service-connected left inguinal hernia disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

With respect to the mental health condition, the examiner is asked to opine as to the following:

(i) diagnose any acquired psychiatric condition to include depression; 

(ii) for any diagnosed acquired psychiatric condition state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's psychiatric conditions had their onset in service or are otherwise related to an event, injury or disease incurred in service;

(iii) for any diagnosed acquired psychiatric condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric condition is caused by his service-connected left inguinal hernia;

(iv) for any diagnosed acquired psychiatric condition, is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric condition is aggravated by his service-connected left inguinal hernia;

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran and the Veteran's wife concerning the onset and recurrence of his symptoms, as well as any and all VA and private treatment records.  (See May 2009 Correspondence from the Veteran and May 2009 Correspondence from the Veteran's Spouse).   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




